Case 6:18-cv-06114-RTD-BAB Document 63                 Filed 12/02/20 Page 1 of 17 PageID #: 447



                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     HOT SPRINGS DIVISION

  HAPPY STOMPINGBEAR                                                                     PLAINTIFF

  v.                                  NO. 6:18-CV-06114

  LARRY REED, GUNNER
  PRITCHARD, AND 7 JOHN DOES                                                         DEFENDANTS

                              MEMORANDUM OPINION AND ORDER

         The Court has received a Report and Recommendation (ECF No. 60) from United States

  Magistrate Judge Barry A. Bryant. Plaintiff, currently incarcerated in the Arkansas Department of

  Correction (“ADC”), proceeds in this 42 U.S.C. §1983 action pro se and in forma pauperis,

  challenging the constitutionality of certain actions taken against him by prison officials.

  Defendants have filed a Motion for Summary Judgment (ECF No. 37), Plaintiff has filed a

  Response in Opposition (ECF No. 48) and Defendants have replied (ECF No. 54). Plaintiff also

  filed a Reply (ECF No. 53). This matter is ripe for consideration.

         Upon review, the Magistrate recommends that Defendants’ motion be granted, and that

  Plaintiff’s Amended Complaint be dismissed with prejudice. Plaintiff has filed timely, written

  Objections to the Report and Recommendation. (ECF No. 61.) The Court has conducted a de

  novo review of this case and finds for the reasons set forth herein finds that the Defendants’ Motion

  for Summary Judgment (ECF No. 37) should be GRANTED in part and DENIED in part.

  I.     BACKGROUND
         Because the Report and Recommendation sets out the facts of this case in detail, the Court

  will not recount them here except as necessary to this decision. Plaintiff admits that on October

  19, 2017, in the hallway outside the prison cafeteria, he became frustrated, used crude language,

  and raised his arm in an offensive gesture towards two ADC wardens. Plaintiff was given a Major

  Disciplinary for violating ADC order with this disruptive behavior, and he was assigned to

                                                   1
Case 6:18-cv-06114-RTD-BAB Document 63                 Filed 12/02/20 Page 2 of 17 PageID #: 448




  Behavior Control. Plaintiff alleges that, during ensuing events, defendant corrections officers

  acted in violation of his constitutional rights, specifically the Eighth Amendment prohibition of

  cruel and unusual punishment and the Due Process clause.

          Plaintiff filed his Amended Complaint on November 30, 2018 alleging: (1) ADC

  Defendants Larry Reed, Gunnar Pritchard, and four unnamed Doe Defendants, acting in both their

  official and personal capacities used excessive force against him in violation of the Eighth

  Amendment prohibition of cruel and unusual punishment; (2) a Doe Defendant, possibly Larry

  Reed, acting in both his official and personal capacities, violated Plaintiff’s Fifth and Fourteenth

  Amendment Due Process rights by taking his property and assigning him to Behavior Control for

  11 days without a hearing; and (3) three unnamed Doe Defendants subjected him to the conditions

  of Behavior Control in retaliation for exercising his First Amendment rights. (Am. Compl., Nov.

  30, 2018, ECF No. 5). The Amended Complaint seeks relief in the form of compensatory damages,

  punitive damages, a reduction of sentence, a formal apology, and formal charges against those that

  are guilty. (Id. at 10.)

          ADC Defendants Reed and Pritchard filed a Motion for Summary Judgment asking the

  Court to dismiss all claims against them with prejudice. In their brief, Defendants argue: (1) they

  are entitled to 11th Amendment sovereign immunity in their official capacities; (2) the individual

  capacity claim against Reed is limited to an allegation of excessive force with handcuff restraints;

  (3) the individual capacity claim against Pritchard is limited to an allegation of excessive force

  inside the infirmary; (4) Reed and Pritchard are entitled to qualified immunity in their individual

  capacities; and (5) Plaintiff’s Complaint is barred by Heck v. Humphrey to the extent Plaintiff

  seeks to invalidate his conviction and prison sentence. (Mot. Summ. J., Nov. 4, 2019, ECF No.

  38).



                                                   2
Case 6:18-cv-06114-RTD-BAB Document 63                  Filed 12/02/20 Page 3 of 17 PageID #: 449




         Plaintiff filed a response in opposition to the summary judgment motion contending many

  material issues of fact remain for trial, including whether Defendant Reed intended to cause pain

  when he placed handcuff restraints on Plaintiff, whether Reed should be held liable under a theory

  of supervisor liability for the subordinates that ran Plaintiff’s head into the infirmary door; whether

  Reed violated Due Process assigning Plaintiff to Behavior Control without a hearing; whether the

  conditions of Behavior Control violate Due Process; whether Defendant Pritchard is liable for

  ramming Plaintiff’s head into the infirmary door under a theory of group liability; whether

  Pritchard acted without provocation when he used force against Plaintiff inside the infirmary; and

  whether Defendants’ actions violated clearly established law. Plaintiff also contends the State

  waived 11th Amendment sovereign immunity by defending Defendants in this Court. Lastly,

  Plaintiff waives any claim to invalidate his conviction or reduce his sentence. (Resp. Mot. Summ.

  J., Dec. 18, 2019, ECF No. 48.)

  II.    STANDARD OF REVIEW
         Summary judgment is proper if the movant shows that there is no genuine dispute as to any

  material fact and the movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a). A

  fact is material only when its resolution affects the outcome of the case. Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine if the evidence is such that a

  reasonable jury could return a verdict for the non-moving party. Id.

         When ruling on a motion for summary judgment, the evidence of the non-movant is to be

  believed, and all justifiable inferences are to be drawn in his favor. Id. at 255 (citing Adickes v.

  S.H. Kress & Co., 398 U.S. 144, 158–59 (1970)). Credibility determinations, the weighing of

  evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of a

  judge. Id. Once the moving party meets its initial burden of showing there is no genuine issue of

  material fact, the burden rests with the non-moving party to set forth specific facts, by affidavit or

                                                    3
Case 6:18-cv-06114-RTD-BAB Document 63                          Filed 12/02/20 Page 4 of 17 PageID #: 450




  other evidence, showing that a genuine issue of material fact exists. Nat’l Bank of Commerce of

  El Dorado, Ark. v. Dow Chem. Co., 165 F.3d 602, 607 (8th Cir. 1999) (citing Chism v. W.R. Grace

  & Co., 158 F.3d 988, 990 (8th Cir. 1998)). “A verified complaint is the equivalent of an affidavit

  for summary judgment purposes.” Munz v. Michael, 28 F.3d 795, 798 (8th Cir. 1994) (quoting

  Williams v. Adams, 935 F.2d 960, 961 (8th Cir. 1991)). 1

  III.       DISCUSSION
             A.      Official Capacity Claims

             Defendants contend that they are entitled to Eleventh Amendment sovereign immunity in

  their official capacities. (Defs.’ Mot. Summ. J., Nov. 4, 2019, ECF No. 38 at 4–5). The Magistrate

  agreed, finding Defendants were state officials acting in their official capacities, and as such, they

  are not “person[s]” subject to Section 1983 liability. (ECF No. 60 at 13.)

             Plaintiff objects to the Magistrate’s report contending that the attorney general waived the

  State’s Sovereign immunity by defending Defendants, citing Hankins v. Finnel, 964 F.2d 853, 856

  (8th Cir. 1992). (ECF No. 48 at 2).

             Plaintiff’s objection is overruled. “A state official may waive the state’s immunity only

  where specifically authorized to do so by that state’s constitution, statutes, or decisions.” Fromm

  v. Comm’n of Veterans Affairs, 220 F.3d 887, 890 (8th Cir. 2000) (quoting Santee Sioux Tribe of

  Neb. v. State of Neb. 121 F.3d 427, 431 (8th Cir. 1997)). Arkansas does not have a statute

  authorizing the attorney general to waive the State’s immunity. See ARK. CODE ANN. §§ 25-16-

  701–716. Being under an obligation to appear here, the attorney general did not waive sovereign

  immunity. See ARK. CODE ANN. § 25-16-703. As Plaintiff’s official capacity claims are barred

  by the Eleventh Amendment, they are subject to dismissal.



  1
      Plaintiff’s Amended Complaint was signed under penalty of perjury. (ECF No. 5 at 11).

                                                            4
Case 6:18-cv-06114-RTD-BAB Document 63                  Filed 12/02/20 Page 5 of 17 PageID #: 451




         B.      Individual Capacity Claims

         In a section 1983 action, state actors acting in their individual capacities may be entitled to

  qualified immunity. The doctrine of qualified immunity provides that “government officials

  performing discretionary functions generally are shielded from liability for civil damages insofar

  as their conduct does not violate clearly established statutory or constitutional rights of which a

  reasonable person would have known.” Harlow v. Fitzgerald, 457, U.S. 800, 818 (1982).

         When a defendant asserts qualified immunity at the summary judgment stage, the plaintiff

  must produce evidence sufficient to create a genuine issue of fact regarding whether the defendant

  violated a constitutional right, and also that the right was clearly established. Saucier v. Katz, 533

  U.S. 194, 201 (2001); Johnson v. Fankell, 520 U.S. 911, 915, 117 S.Ct. 1800, 138 L.Ed.2d 108

  (1997); Chambers v. Pennycook, 641 F.3d 898, 904 (8th Cir. 2011); see also Pearson v. Callahan,

  555 U.S. 223, 236 (2009) (providing courts can now exercise discretion in deciding which prong

  to address first). “[I]f there is a genuine dispute concerning predicate facts material to the issue of

  qualified immunity issue, there can be no summary judgment…At this stage we are prohibited

  from weighing evidence or making credibility determinations.” Nelson v. Correctional Medical

  Services, 583 F.3d 522, 528 (8th Cir. 2009) (internal quotations and citations omitted).

  Accordingly, the Court must determine whether Plaintiff has presented evidence sufficient to make

  out the deprivation of a clearly established constitutional right.

         1.      Eighth Amendment Excessive Force

         The Eighth Amendment prohibits cruel and unusual punishment. U.S. CONST. amend.

  XIII. Whenever prison officials stand accused of using excessive physical force in violation of the

  Cruel and Unusual Punishments Clause, the core judicial inquiry is whether force was applied in

  a good-faith effort to maintain and restore discipline, or maliciously and sadistically to cause harm.

                                                    5
Case 6:18-cv-06114-RTD-BAB Document 63                  Filed 12/02/20 Page 6 of 17 PageID #: 452




  Hudson v. McMillian, 503 U.S. 1, 6–7 (1992). Significant injury is not required to make out an

  Eighth Amendment excessive force claim. Id. at 9. The Eighth Amendment’s prohibition of cruel

  and unusual punishments necessarily excludes from constitutional recognition de minimis uses of

  physical force, provided that the use of force is not of a sort repugnant to the conscience of

  mankind. Id. at 9–10 (citing Whitley, 475 U.S. at 327).

                 a.      Handcuffing

         After voicing disrespect and raising his arm in a defiant gesture, Plaintiff started walking

  away in the direction of his barracks. He had gone about ten feet when Defendant Reed caught up

  to him and told him to face the wall and put his hands behind his back. It is Plaintiff’s contention

  that he complied, and when Reed placed the handcuffs on his wrists he put them on “extra super

  tight and crooked” “with the intent purpose to cause [Plaintiff] harm.” (ECF No. 5 at 5). He

  describes the “crooked” handcuffing:

         Say your wrist is kind of oblong, and the cuffs, they appear to be round, but after
         you click so many times they’re oblong as well. So most people will match the
         oblong circle with the oblong wrist where they fit . . . where they’re both oblong in
         the same direction. He took my wrist the other way, and it’s like putting a slot in
         another slot sideways. He crammed the cuffs down really tight, and it cut into me,
         cut into my wrists real bad.” (Pl.’s Resp. Opp’n, ECF No. 48-1 at 9).

  Plaintiff asserts he told Reed it hurt and asked if Reed could fix it, and in response, Reed just

  pushed him. (Id. at 10). For a second time, Plaintiff told Reed it hurt and said if Reed did not quit,

  he was going to protest his actions. (Id. at 9–10). Reed pushed him again and in response, Plaintiff

  went limp and started yelling, “this is a passive protest.” (Id.). Plaintiff claims he was made to

  wear the same painfully crooked handcuffs all the way to the infirmary, through a beating in the

  infirmary, and then to isolation—which was across the unit—and then through another beating in

  isolation. (ECF No. 61 at 1). Plaintiff alleges the excessive force caused a permanent scar and he

  experiences pain and numbness in his right hand. (ECF No. 5; ECF No. 48-1 at 58).

                                                    6
Case 6:18-cv-06114-RTD-BAB Document 63                            Filed 12/02/20 Page 7 of 17 PageID #: 453




           For his part, Defendant Reed denies placing the handcuff restraints on Plaintiff with intent

  to cause harm. Reed recalls placing “a finger between the cuffs and Plaintiff’s wrists to ensure

  that the handcuff restraints were not too tight on [Plaintiff’s wrists].” Reed denies that Plaintiff

  complained to him that the handcuff restraints were too tight. (Aff. Larry Reed, Nov. 4, 2019,

  ECF 37-2.)

           The Court finds there is a genuine issue of fact as to whether Reed applied the cuffs with

  intent to cause harm. Accepting Plaintiff’s facts as true, as required at the summary judgment

  stage, Reed knowingly used a handcuffing method that was improper. Correctional officers are

  trained on the proper handcuffing method. 2 Further, putting handcuffs on “crooked” would have

  no penological purpose. Rather, the only purpose would be to cause pain. Plaintiff alleges that

  Reed was also aware that he was causing Plaintiff pain, as Plaintiff told him that the handcuffs

  were too tight and asked him to fix them, and in response, Reed pushed him. A jury could find

  that Reed applied the handcuffs maliciously and sadistically to cause harm, equating to a violation

  of the Eighth Amendment, regardless of the fact that the injury—scarring and numbness 3—may

  not be considered a significant injury. Because Reed asserts that he did not purposely tighten the

  handcuffs and that Plaintiff did not complain to him that the handcuff restraints were too tight

  (ECF No. 37-2 at 2), there is a genuine issue of material fact as to whether Reed applied force in

  a good-faith effort to maintain or restore discipline, or maliciously and sadistically to cause harm.

  The fact issue precludes summary judgment on Plaintiff’s Eighth Amendment excessive force

  claim against Reed, and Summary judgment should be denied.


  2
    An Arkansas Department of Correction Administrative states, “[o]nly employees who have received training
  approved by the Arkansas Department of Correction Training Academy shall be permitted to use . . . other control
  measures such as . . . restraints.” ARK. DEP’T CORR., ADMINISTRATIVE DIRECTIVE: USE OF FORCE 17-06, Sec.
  IV.C.2.b. (effective 1/10/2017).
  3
    The Eastern District of Missouri has found scarring resulting from the defendant scratching plaintiff to be a sufficient
  injury for an Eighth Amendment claim when the defendant acted maliciously and sadistically for the purpose of
  causing pain and suffering. Edwards v. Dwyer, No. 1:06-CV-1, 2008 WL 4643946, at *3 (E.D. Mo. Oct. 20, 2008).

                                                              7
Case 6:18-cv-06114-RTD-BAB Document 63                  Filed 12/02/20 Page 8 of 17 PageID #: 454




                 b.      Head-ramming

         At some point, correctional authorities decided to put Plaintiff in behavior control and

  isolation because of his actions towards the wardens. (Defs’ Stmt. Fact, ECF No. 39 at 2). After

  he was handcuffed by Reed, Plaintiff was picked up and carried belly down (with his face facing

  the floor) to the infirmary for a pre-lockup procedure check. (ECF No. 48-1 at 15–16). Plaintiff

  claims that upon arrival at the entrance to the infirmary, the officers carrying him ran his head into

  the door like a battering ram “leaving him with a knot, bruising and a head and neck ache.”

  Plaintiff overheard one of them make a comment along the lines of, “I guess we should open the

  door first.” (Id. at 17). In the Amended Complaint, Plaintiff alleges that Larry Reed and Doe

  Defendants 1-4 and “probably” Defendant Pritchard ran his head into “a closed and locked door

  with the intent [and] purpose to case me harm.” (ECF No. 5 at 5-6.) In his deposition, Plaintiff

  admitted that he did not know the identities of the individuals that ran his head into the door. (ECF

  No. 48-1 at 17.) In his Affidavit, Plaintiff only identifies these individuals as “guards.” (Id. at

  56.)

         Defendants contend that Plaintiff cannot state a claim of excessive force for the head-

  ramming incident. Defendant Reed avers that his only involvement with Plaintiff on October 19,

  2017, consisted of placing the handcuff restraints on him; that he did not escort Plaintiff to the

  infirmary; and that he did not have any further contact with Plaintiff that day. (Reed Aff., ECF

  No. 39-2 at ¶¶14-17.) According to Defendant Pritchard, when he arrived on the scene, Plaintiff

  was already in handcuff restraints and yelling and refusing to walk voluntarily. Defendant

  Pritchard confirms that he was one of the officers carrying Plaintiff to the infirmary, he had ahold

  of Plaintiff’s legs and feet, and denies that he attempted to thrust Plaintiff’s head into any door.




                                                    8
Case 6:18-cv-06114-RTD-BAB Document 63                  Filed 12/02/20 Page 9 of 17 PageID #: 455




  (ECF No. 37-4 at 2.) Pritchard maintains that once they arrived outside of the infirmary, all the

  officers stopped and waited for access inside the infirmary. Id.

         Because respondeat superior or vicarious liability is inapplicable to § 1983 suits, Plaintiff

  must plead that each defendant, through his own individual actions, has violated the Constitution.

  See Monell v. Dept. of Social Services, 436 U.S. 658 (1978); Ashcroft v. Iqbal, 556 U.S. 662, 129

  S. Ct. 1937, 1940, 173 L. Ed. 2d 868 (2009). A supervisor incurs liability for a violation of a

  federally protected right when the supervisor is personally involved in the violation or when the

  supervisor's corrective inaction constitutes deliberate indifference toward the violation. Choate v.

  Lockhart, 7 F.3d 1370, 1376 (8th Cir.1993). “The supervisor must know about the conduct and

  facilitate it, approve it, condone it, or turn a blind eye for fear of what [he or she] might

  see.” Ripson v. Alles, 21 F.3d 805, 809 (8th Cir.1994) (quoting Jones v. City of Chicago, 856 F.2d

  985, 992 (7th Cir.1988)); see also Ottman v. City of Independence, Mo., 341 F.3d 751, 761 (8th

  Cir. 2003). There is no evidence that any Defendant intentionally caused Plaintiff’s head to be

  rammed into the door.

         Plaintiff argues that Pritchard was there and should be held liable even if he was not the

  one to ram his head, because Pritchard failed to act failed to protect, and merely watched as

  Plaintiff’s head was rammed into the door. ECF No. 48 at 3. Assuming it is not too late for

  Plaintiff to add a failure to protect claim against Pritchard, the claim would fail. A prison official

  may be liable for failure to protect an inmate from a use of excessive force if he is deliberately

  indifferent to a substantial risk of serious harm to an inmate. Estate of Davis by Ostenfeld v. Delo,

  115 F.3d 1388, 1395 (8th Cir. 1997) (citing Burgess v. Moore, 39 F.3d 216, 218 (8th Cir. 1994);

  Buckner v. Hollins, 983 F.2d 119, 122 (8th Cir. 1993)). There is no evidence from which to infer




                                                    9
Case 6:18-cv-06114-RTD-BAB Document 63                 Filed 12/02/20 Page 10 of 17 PageID #: 456




  that Pritchard was aware of a substantial risk of ramming Plaintiff’s head into the door or that he

  was deliberately indifferent to such a risk.

         Plaintiff has offered no evidence beyond mere speculation that Reed, Pritchard, or any

  other defendant violated the Constitution through his own individual actions with intent to cause

  harm while carrying Plaintiff to the infirmary. Additionally, if one of the unknown officers

  initiated running Plaintiff’s head into the door on his own accord, as a single act it was not a

  “preventable harm” that any other Defendant could have realistically protected against. Plaintiff

  has failed to allege any Defendant was deliberately indifferent to a substantial risk of harm. As

  there is no issue of material fact, summary judgment should be granted on the 8th Amendment

  Excessive Force claims for head-ramming, and this claim should be dismissed against all

  Defendants.

                 c. Inside the Infirmary

         Plaintiff alleges that once inside the infirmary, he sat on a chair while his hands were still

  handcuffed behind his back. (ECF No. 48-1 at 18). As he was talking to the nurse in a casual

  conversation, Defendant Pritchard came along behind him and, completely unprovoked “with evil

  intent” to cause harm, grabbed Plaintiff with two hands by the neck, lifted him up out of the chair

  and into the air, and then slammed him onto the concrete ground, crushing his elbow and breaking

  two of his ribs. (Id. at 19, 20, 50, 56; ECF No. 5 at 5.) Once on the ground, Plaintiff alleges

  “Pritchard and several John Does (1-4) jumped on me putting knees on my ribs kidneys and neck,

  they also used joint manipulations and pressure points to cause me pain without leaving bruises.”

  ECF No. 5 at 5. Before being forcefully taken out of the chair and to the ground, Plaintiff had not

  said anything to the guards or tried to bite or spit on anyone. (Id.) Following the incident, the

  guards and the nurse refused to take any pictures. (Id. at 26). The nurse did not examine him for



                                                  10
Case 6:18-cv-06114-RTD-BAB Document 63                  Filed 12/02/20 Page 11 of 17 PageID #: 457




  any injuries before the guards carried him to isolation. (Id. at 26–27). Plaintiff filed a grievance,

  and as a result, he had X-rays taken approximately a week later. According to Plaintiff, a doctor

  told him he had broken ribs. (Id. at 21, 29.) He was given ibuprofen and lay-ins. (Id. at 28.)

  Plaintiff’s Grievance No. OR-17-01853 was filed on October 27, 2017. (Id. at 67.)

         In support of their motion for summary judgment, Defendants have come forward with

  evidence showing the force used inside the infirmary was justified because Plaintiff attempted to

  bite and spit on people, including the nurse.

         Nurse Gonzales’ pre-lockup examination notes of the incident appear to have been

  prepared November 29, 2017 and explain, “when officer told him to look other direction inmate

  made a bitting [sic] motions towards the officers hand.” The nurse was unable to obtain vital signs

  “due to inmate becoming uncooperative with officer. Inmate was placed on the ground and secured

  by three officers. No injuries noted at this time.” (ECF No. 37-5.)

         Grievance investigation worksheets were completed by two officers who assisted Pritchard

  in subduing Plaintiff inside the infirmary. According to the worksheet completed by Officer Corey

  Hunter on November 29, 2017, “Plaintiff was taken to the floor with the least amount of force to

  gain control of him after attempting to spit on staff.” (ECF No. 48-1 at 64.) The worksheet

  completed by Officer Larodrick Duncan, also on November 29, 2017, provides no additional detail

  about what happened inside the infirmary, stating simply, “Once in the infirmary [Plaintiff] was

  taken down and a spit mask was applied.” (ECF No. 48-1 at 62.)

         The warden’s response to Plaintiff’s Grievance No. OR-17-01853, dated December 5,

  2017, found that “[m]edical personnel reported that once in the infirmary you became

  uncooperative. First you attempted to bite officers then you attempted to spit on them so you were

  taken to the floor and a spit mask was placed on you.” (ECF No. 48-1 at 67.)



                                                   11
Case 6:18-cv-06114-RTD-BAB Document 63                   Filed 12/02/20 Page 12 of 17 PageID #: 458




          The ADC Internal Affairs Division received the grievance case for a “Use of Force”

  review. According to the Investigator’s report, “Once in the infirmary staff reports that [Plaintiff]

  became uncooperative, refused staff orders, tried to bite and spit on security staff. At this point

  [Plaintiff] was forced to the floor and staff placed a spit mask on him.” (IAD Report, Jan. 22,

  2018, ECF No. 48-1 at 65.) This report states that an “X-ray was taken on October 24, 2017 and

  the results are noted (attached).” The Court notes that while Plaintiff’s X-ray is mentioned, it is

  not attached to the report. Id.

          Plaintiff’s grievance appeal was denied by the ADC Director on February 20, 2018 after

  finding Plaintiff had to be subdued because of his actions and that staff acted within policy. Id.

          In preparation for filing this motion for summary judgment, Defendant Pritchard signed an

  affidavit swearing that, while inside the infirmary, Plaintiff bit Pritchard’s left hand “at the base of

  [Pritchard’s] palm near [his] pinky finger.” (Pritchard Aff., Nov. 4, 2019, ECF No. 37-4 at ¶21.)

  According to Pritchard, it was in response to being bit that he used both hands to lift Plaintiff “up

  by his shoulders and/or upper body and then put [Plaintiff] on the floor.” Id. at ¶ 22. Once Plaintiff

  was on the ground, Pritchard attempted to pin him down “so that other ADC officials could place

  restraints on [Plaintiff] and attempt to gain control of him.” Id. at ¶ 23. Once Plaintiff was under

  control, “a spit mask was placed around his face to prevent [Plaintiff] from biting and/or spitting

  on anyone else in the room.” Id. at ¶ 28.

          The Court finds there is a dispute of material fact around whether Pritchard used force in

  good faith to maintain or restore discipline or maliciously or sadistically to cause harm. Plaintiff

  claims he did not bite or attempt to bite or spit on anyone, and he was slammed to the floor without

  provocation. While all ADC witness accounts uniformly agree that Plaintiff caused a disturbance

  inside the infirmary, not one ADC witness reported that Plaintiff bit Pritchard on the hand. The



                                                    12
Case 6:18-cv-06114-RTD-BAB Document 63                  Filed 12/02/20 Page 13 of 17 PageID #: 459




  nurse said Plaintiff made a biting motion, and Officer Hunter reported Plaintiff attempted to bite

  staff. It is Defendant Pritchard who, two years later, recalls for the first time sustaining a human

  bite on his hand during the encounter inside the infirmary. A human bite can cause serious injury.

  According to Defendants, “bodily fluids, including saliva and blood, are a primary way to spread

  communicable diseases. The danger is so significant that in Arkansas a person commits a Class

  D felony for expelling or in any other way transferring saliva and blood on a correctional officer.

  Ark. Code Ann. § 5-13-2011.” (ECF No. 54 at 5-6.) Accepting Plaintiff’s allegations as true and

  drawing all justifiable inferences in his favor, a jury could find that Pritchard did not sustain a

  human bite during the encounter on October 19, 2017, for if he had, he would have spoken up

  immediately, and the other ADC witnesses would have noticed; the bite would have been

  mentioned in the reports created at or near the time of the incident; and the Nurse would have

  mentioned the bite injury in her notes. Finally, it would be reasonable to infer that Plaintiff would

  have been charged with a second Major Disciplinary that day for attempting something so serious

  as biting or spitting. Yet, the only Major Disciplinary charge Plaintiff received October 19, 2017,

  was for creating noise and being insolent in the hallway outside the cafeteria. If the force used

  inside the infirmary was unprovoked, it violated Plaintiff’s clearly established 8th Amendment

  right to be free from cruel and unusual punishment. Wilkins v. Gaddy, 449 U.S. 34, 130 S.Ct.

  1175, 175 L.Ed. 995 (2010); Munz v. Michael, 28 F.3d 795 (8th Cir. 1994). Accordingly, summary

  judgment on the issue of qualified immunity for Pritchard regarding use of force inside the

  infirmary should be denied.      However, as Plaintiff has offered no evidence beyond mere

  speculation that any other defendant(s) violated the Constitution inside the infirmary, Plaintiff’s

  claims of excessive force against the individual Doe Defendants should be dismissed.




                                                   13
Case 6:18-cv-06114-RTD-BAB Document 63                   Filed 12/02/20 Page 14 of 17 PageID #: 460




                            d.    Post-Infirmary Beating

            Plaintiff alleges that while he was still in handcuff restraints, several John Doe officers

  carried him from the infirmary to isolation. Along the way he was choked into unconsciousness.

  Once in isolation, his clothes were ripped off, and he was thrown into a corner, sexually assaulted,

  and beaten. Plaintiff has not identified any of the Doe Defendants and the time to do so has long

  passed.        As Plaintiff has offered no evidence beyond mere speculation that any specific

  defendant(s) violated the Constitution, he cannot state a claim regarding the post-infirmary use of

  force, and the excessive force claims against all Doe Defendants should be dismissed.

            2.       Due Process Violations

            Plaintiff asserts a Due Process claim against Defendant Reed alleging that Behavior

  Control violates Due Process and he believes that Reed assigned him to Behavior Control. In

  Behavior Control, Plaintiff was stripped naked and not allowed a bed, bedding, hygiene products,

  a toothbrush, personal property, his glasses, legal supplies, or religious materials without a hearing.

  ECF No. 5 at 7-8. Behavior Control is supposed to last seventy-two hours and Plaintiff was held

  there for eleven days. Plaintiff asserts his Due Process rights were violated because he did not

  receive a hearing before or after being placed in Behavior Control nor did he receive a hearing

  regarding the additional time he was kept there while deprived of hygiene products and his

  property. Id.

            In the motion for summary judgment, Reed argues that he had no role in Plaintiff’s

  conditions of confinement. (ECF No. 38 at 5). In his Affidavit, Reed provides that he did not

  make the decision to place Plaintiff in behavior control and that he does not have the authority to

  place inmates in behavior control. (ECF No 37-2 at 2). The ADC’s Administrative Directive on

  Behavior Control indicates that behavior control must be recommended by the shift supervisor to



                                                    14
Case 6:18-cv-06114-RTD-BAB Document 63                   Filed 12/02/20 Page 15 of 17 PageID #: 461




  the Duty Warden, which implies that the Duty Warden makes the decision of whether to place an

  inmate on behavior control. (ECF No. 37-7 at 2). Reed argues that Plaintiff can only offer

  speculation, that Plaintiff has not presented any admissible evidence to the contrary, and that as a

  result, Reed cannot be liable as to this claim. (ECF No. 38 at 5).

         In response, Plaintiff admitted that he did not know if Reed was the one who placed him

  on behavior control, but that he draws this conclusion because Reed wrote the disciplinary

  regarding the incident where Plaintiff cursed at the wardens and ¶ 12 of Defendants’ Statement of

  Undisputed Material Facts states that Plaintiff was placed on behavior control “as a result of

  Plaintiff’s actions towards Warden Faust and Deputy Warden Jackson.” (ECF No. 48 at 2; ECF

  No. 39 at 2).

         There is no federal constitutional liberty interest in having state officers follow state law or

  prison officials follow prison regulations. Phillips v. Norris, 320 F.3d 844, 847 (8th Cir. 2003)

  (citing Kennedy v. Blakenship, 100 F.3d 640 641, 643 (8th Cir. 1996) (holding inmate does not

  have a protected liberty interest in having prison official follow prison’s administrative

  regulations)). Any liberty interest must be an interest in the nature of the prisoner’s confinement,

  not an interest in the procedures by which the state believes it can best determine how [the inmate]

  should be confined. Phillips, 320 F.3d at 847 (citing Kennedy, 100 F.3d at 643). An inmate

  charged with a disciplinary violation, placed on disciplinary court review status, and transferred to

  isolation without a hearing did not assert a liberty interest based on his assertion that he was denied

  of a hearing, as the procedures used to confine an inmate in segregation are not to be considered

  when determining whether an inmate possesses a liberty interest. Id. at 846–47.

         In order to determine whether an inmate possesses a liberty interest, the Court is to compare

  the conditions to which the inmate was exposed in segregation with those he could expect to

                                                    15
Case 6:18-cv-06114-RTD-BAB Document 63                  Filed 12/02/20 Page 16 of 17 PageID #: 462




  experience as an ordinary incident of prison life. Phillips, 320 F.3d at 847 (citing Beverati v.

  Smith, 120 F.3d 500, 503 (4th Cir. 1997)). An inmate who makes a due process challenge to his

  segregated confinement must make a threshold showing that the deprivation of which he complains

  imposed an atypical and significant hardship. Portley-El v. Brill, 288 F.3d 1063, 1065 (8th Cir.

  2002). In Phillips, the Court stated, “[w]e have consistently held that a demotion to segregation,

  even without cause, is not itself an atypical and significant hardship. Phillips, id.; see also

  Kennedy, 100 F.3d at 642 (inmate’s demotion from administrative segregation to punitive isolation

  for 30 days held to not be the sort of deprivation qualifying as “atypical and significant”).

         Finally, a plaintiff must plead that each Government-official defendant, through the

  official’s own individual actions, has violated the constitution. Reynolds v. Dormire, 636 F.3d

  976, 979 (8th Cir. 2011) (citing Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009)); see also Beck v.

  LaFleur, 257 F.3d 764, 766 (8th Cir. 2001) (inmate failed to allege sufficient personal involvement

  by any of the defendants to support a claim that defendants deprived him of property without due

  process of law); Jones v. Roy, 449 Fed.Appx 526, 526–27 (8th Cir. 2011) (unpublished) (inmate

  failed to state a due process claim against defendants in their individual capacities because he did

  not plead facts suggesting that they were personally involved in the confiscation and deprivation

  of his property). Here, Plaintiff has failed to plead that Defendant Reed or any Defendant

  personally took action that violated his due process rights.          Reynolds, 636 F.3d at 979.

  Accordingly, Plaintiff’s Due Process claim(s) against all Defendants, including Reed the Doe

  Defendants, should be dismissed.

         3.      1st Amendment Retaliation

         Plaintiff’s claim for First Amendment Retaliation against John Doe Defendants 5 through

  7 is subject to dismissal for failure to state a claim. Plaintiff has not identified any of the Doe



                                                   16
Case 6:18-cv-06114-RTD-BAB Document 63                 Filed 12/02/20 Page 17 of 17 PageID #: 463




  Defendants and the time to do so has long passed. As Plaintiff has offered no evidence beyond

  mere speculation that any specific defendant(s) retaliated against him in violation of the

  Constitution, he cannot state a claim, and the retaliation claims against all Doe Defendants should

  be dismissed.

  V.     ORDER
         Wherefore, the Court makes its Order granting in part and denying in part Defendants’

  Motion for Summary Judgment (ECF No. 37):

         1. Summary Judgment is GRANTED on Plaintiff’s claims against all Defendants in their

             Official Capacities and these claims are DISMISSED WITH PREJUDICE;

         2. Summary Judgment is GRANTED on the claims against all John Doe Defendants; and

             these Defendants are DISMISSED WITHOUT PREJUDICE;

         5. Summary Judgment is DENIED with respect to Plaintiff’s Individual Capacity claim

             against Defendant Reed for Eighth Amendment Excessive Force in applying handcuffs,

             and this claim shall remain before the Court;

         6. Summary Judgment is DENIED with respect to Plaintiff’s Individual Capacity claim

             against Defendant Pritchard for Eighth Amendment Excessive Force inside the

             infirmary, and this claim shall remain before the Court.

         7. Summary Judgment is GRANTED to the extent that Plaintiff makes any claim to

             invalidate his conviction or reduce his sentence.

          SO ORDERED this 2nd day of December 2020.



                                                                 /s/Robert T. Dawson
                                                                 ROBERT T. DAWSON
                                                                 SENIOR U.S. DISTRICT JUDGE



                                                  17
